Citation Nr: 1742270	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for cervical strain.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 2, 2016, and in excess of 70 percent from July 2, 2016.

4.  Entitlement to an initial rating in excess of 10 percent for status post right foot bunionectomy.

5.  Entitlement to an initial rating in excess of 10 percent for status post left foot bunionectomy.

6.  Entitlement to an initial compensable rating for bilateral flat feet prior to December 19, 2014, and in excess of 30 thereafter (with a temporary total disability  (TTD) rating from August 12, 2016, to August 1, 2017).

7.  Entitlement to an initial compensable rating for status post left inguinal henna repair.

8.  Entitlement to an initial rating in excess of 20 percent for iris coloboma (also claimed as blurred vision and eye trauma).

9.  Entitlement to service connection for nervousness and hand tremors.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2000 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2017, the Veteran informed VA in writing that he wished to cancel the Board hearing that he was scheduled to attend in June 2017 in Washington, D.C.  He asked instead that the Board make a decision based on the evidence of record.

The issues of entitlement an initial compensable rating for bilateral flat feet prior to December 19, 2014, and in excess of 30 thereafter, entitlement to higher than 10 percent ratings for status post right and left foot bunionectomies, entitlement to an initial rating in excess of 20 percent for iris coloboma (also claimed as blurred vision and eye trauma), and entitlement to service connection for nervousness and tremors are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's service-connected lumbar strain was manifested by pain on motion of the lumbar spine on examination, but did not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, did not demonstrate neurologic impairment, and/or did not cause incapacitating episodes as defined by VA.

2.  For the entire initial rating period on appeal, the Veteran's service-connected chronic cervical strain was manifested by pain on motion of the cervical spine on examination, but did not cause limitation of flexion to greater than 15 degrees but less than 30 degrees, or combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, did not demonstrate neurologic impairment, and/or did not cause incapacitating episodes as defined by VA.

3.  Symptoms of the Veteran's PTSD for the entire period prior to July 2, 2016, approximates occupational and social impairment with occasional decrease in work efficiency.

4.  Symptoms of the Veteran's PTSD have not approximated total occupational and social impairment at any point from July 2, 2016.

5.  The Veteran's postoperative inguinal hernia has not recurred, but does manifest in a self-limited twinge in the area of the hernia several times a year.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent rating for lumbar strain have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an initial rating in excess of 10 percent rating for cervical strain have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2016).

3.  The criteria for a higher initial rating for PTSD, to 30 percent, but no higher, for the entire period prior to July 2, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for an initial rating in excess of 70 percent for PTSD from July 2, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for a compensable rating for postoperative residuals of a left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


I.  General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


II.  Analysis

A.  Lumbar and Cervical Strains

Pertinent Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  For the thoracolumbar spine, normal flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and it is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Facts

Service treatment records show that the Veteran was treated in service for complaints of neck and back pain related to an automobile accident in 2009.  He was noted to have cervicalgia and lumbago. 

In March 2010, the Veteran underwent a VA general examination where he reported that ever since his motor vehicle accident in service in 2009 he has had both neck and low back pain intermittently with activities requiring twisting and lifting.  He said that he was seeing a chiropractor two to three times a week and was taking Tylenol or ibuprofen once every several months for flares.  He estimated losing approximately 50 percent of range of motion during flares which occurred approximately once a month.  He added that he mainly just worked through the pain.  Neck and back discomfort was noted on range of motion at extremes.  Motor strength was normal at 5/5 and sensory was intact.  Reflexes were +2 throughout.  The straight leg raise test was negative.  There were no spasms, atrophy, tenderness, weakness or guarding of the cervical or lumbar thoracic spines.  The Veteran had normal posture and gait.  There was also no ankylosis of the cervical or thoracolumbar spine.  The examiner remarked that the Veteran had neck and back discomfort with excess lifting and twisting.  He also remarked that the Veteran did not have any effects on occupation resulting in work problems for any of his claims at that time which included neck and back strains.

During a QTC lumbar spine examination in June 2016, the Veteran was noted to have pain on weightbearing.  Range of motion was normal with flexion from 0 to 90 degrees, extension 0 to 30 degrees, lateral flexion 0 to 30 degrees right and left, and lateral rotation 0 to 30 degrees right and left, all with pain.  He did not have additional limitation of motion or functional loss on repetitive use testing and no functional loss due to pain, fatigue, weakness, lack of endurance or incoordination.  In addition, there was no guarding or muscle spasms and the localized tenderness did not result in an abnormal gait or abnormal spinal contour.  The Veteran was noted to have radiculopathy with a positive straight leg raise test.  He had mild intermittent pain, mild paresthesias and mild numbness of the lower extremities.  He was noted to be wearing a brace.  Although he reported having "a lot of bed days", the examiner denied that his intervertebral disc syndrome had required bedrest.  The examiner reported that he did not review any medical records in conjunction with the examination.

Also in June 2016 the Veteran underwent a QTC examination for his service-connected cervical strain.  The examiner indicated that he did not review any medical records in conjunction with the examination.  He relayed the Veteran's report of constant daily pain which the Veteran said required a "cocktail of medications" just to get his day started.  In this regard, the Veteran said that he took Tramadol, Motrin, Tylenol, Flexeril, and used topical creams, as well as TENs and hot packs for relief.  He estimated his pain as a 10 on a pain scale to 10 (10 being the worst) without medication, and 5/10 after medication.  The pain was noted to be nonradiating.  Other symptoms included tenderness, stiffness, and easy fatigue.  The Veteran denied steroid injections or surgery.  He said the condition had worsened.  Cervical range of motion findings were noted to be normal with flexion from 0 to 45 degrees, extension from 0 to 45 degrees, right and left lateral flexion from 0 to 45 degrees, and right and left lateral rotation from 0 to 80 degrees, all with pain.  There was no additional loss of motion or loss of function after repetition and no functional loss due to pain, weakness, lack of endurance, incoordination or fatigue.  Mild paraspinal tenderness was noted, but did not result in abnormal gait or spinal contour.  Muscle spasm and guarding were not found.  Muscle strength, reflex exam and sensory exam were normal.  There was no radiculopathy and no intervertebral disc syndrome.  The Veteran did not have ankylosis.

VA Outpatient records through May 2017 list neck and low back pain as active problems.


Discussion

1.  Lumbar Strain

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees or less but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Code 5237; see also DeLuca v. Brown, 8 Vet. App. at 204-207.  These criteria have not been met. 

Findings as noted at the March 2010 VA examination revealed forward flexion to 90 degrees with pain and a combined range of motion of the thoracolumbar spine to 240 degrees.  There was no additional loss of motion on repetitive use testing.  In regard to abnormalities of the spine muscle such as guarding, spasm, or tenderness, the Veteran was noted to have tenderness, but no spasm, guarding, weakness or atrophy.  Moreover, the tenderness was not severe enough to result in an abnormal gait or abnormal spinal contour.  There was also no ankylosis of the thoracolumbar spine.  In regard to flare ups, the Veteran reported that his range of motion was reduced by approximately 50 percent whenever he had a flare up and that he took medication for flare ups every several months.  The examiner did not comment on whether there was any functional loss due to flare-ups.  Even assuming that the Veteran does experience approximately a 50 percent loss in range of motion during a flare up, the fact that he demonstrated normal flexion to 90 degrees on examination and that he only experiences flare ups requiring medication once every several months does not more closely approximate the criteria for a 20 percent rating.   

Range of motion findings at the June 2016 QTC examination revealed lumbar flexion from 0 to 90 degrees with pain and a combined range of motion of the lumbar spine of 240 degrees.  There was no additional loss of motion or loss of function after repetition and no functional loss due to pain, weakness, lack of endurance, incoordination or fatigue.  Additional findings revealed mild tenderness in the thoracolumbar region and infrascapular region, and no muscle spasm or guarding.  When asked about cervical flare ups, the Veteran reported having foot pain.  It was noted that the examination was conducted during a flare-up and the examiner remarked that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability with flare ups.  In sum, these findings do not meet the criteria for a higher than 10 percent rating.

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, pertinent VA examinations of the lumbar spine did not include passive range of motion, but did include consideration of pain on weight bearing and range of motion after repetitive motions.  In short, the Board finds that the testing that was conducted during the VA examinations affords an accurate measurement of the most limited range of motion of the Veteran's lumbar spine as passive range of motion tends to yield a less restrictive range of motion.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 for IVDS.  In this regard, the Veteran was found to have radicular symptoms described as mild pain, paresthesia and numbness.  However, despite the Veteran's report of having "a lot of bed days", the June 2016 examiner noted that the Veteran did not have any incapacitating episodes requiring bedrest over the past 12 months.  Accordingly, the Board finds that a higher rating under the Formula for Rating IVDS based on Incapacitating Episodes is not warranted.  There were no other neurologic abnormalities noted.

While there is no disputing that the Veteran experiences lumbar pain, there is nothing in the record to suggest that flexion of the lumbar spine is the functional equivalent of flexion limited to between 30 and 60 degrees or that the combined range of motion was 120 degrees or less, or that an abnormal gait or abnormal spinal contour has been shown at any point during the appeal period.  38 C.F.R. § 4.71, Code 5237.  Consequently, a higher than initial 10 percent rating is not warranted.  As the weight of evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.  Cervical Strain

In order to warrant a higher rating, there must be the functional equivalent of forward flexion greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, DC 5237; see also DeLuca, 8 Vet. App. at 202.  These criteria are not met.  Rather, findings at the March 2010 VA examination revealed forward flexion to 45 degrees with pain and a combined range of motion of the cervical spine of 215 degrees.  There were no spasms, atrophy, tenderness, weakness or guarding of the cervical spine.  The Veteran had normal posture and gait.  There was also no ankylosis of the cervical spine.  In regard to flare ups, the Veteran reported that his range of motion was reduced by approximately 50 percent whenever he had a flare up and that he took medication for flare ups every several months.  The examiner did not comment on whether there was any functional loss due to flare-ups.  Even assuming that the Veteran does experience approximately a 50 percent loss in range of motion during a flare up, the fact that he demonstrated normal flexion to 45 degrees on examination and that he only experiences flare ups requiring medication once every several months does not more closely approximate the criteria for a 20 percent rating.  38 C.F.R. § 4.7; Deluca, supra.  

In terms of functional impairment, the March 2010 VA examiner specifically found no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  See DeLuca v. Brown, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, a higher rating is not warranted on this basis.

Range of motion findings at the June 2016 QTC examination revealed cervical flexion from 0 to 45 degrees with pain and a combined range of motion of the cervical spine of 340 degrees.  There was no additional loss of motion or loss of function after repetition and no functional loss due to pain, weakness, lack of endurance, incoordination or fatigue.  Additional findings revealed mild paraspinal tenderness, and no muscle spasm or guarding.  These findings do not meet the criteria for a higher than 10 percent rating.  

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, pertinent VA examinations of the spine did not include passive range of motion, but did include consideration of pain on weight bearing and range of motion after repetitive motions.  In short, the Board finds that the testing that was conducted during the VA examinations affords an accurate measurement of the most limited range of motion of the Veteran's cervical spine as passive range of motion tends to yield a less restrictive range of motion.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, the Veteran is not shown to have IVDS involving his cervical spine.  In fact, he was specifically noted by the June 2016 QTC examiner as not having cervical radiculopathy or IVDS. Accordingly, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Accordingly, the Board finds that an initial rating in excess of 10 percent for the Veteran's cervical strain is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  PTSD

Pertinent Criteria

The General Rating Formula for Mental Disorders under VA's rating schedule provides for a 30 percent rating when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411 (2016).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  These provisions apply to cases received by or pending before the AOJ on or after August 4, 2014, which is not the case here.  Thus, since this case was received and pending before the AOJ prior to August 4, 2014, the revised provisions do not apply.

1.  Greater Than 10 Percent Rating Prior to July 2, 2016

Facts

VA outpatient records show that the Veteran was first seen for his psychiatric symptoms in June 2010 at which time he had a positive PTSD screen.  Findings in June 2010 revealed that he had poor sleep with reports of sleeping two to three hours a night.  He also reported an anxious mood and of having trouble getting close to people.  He said he had an increased startled reaction.  On examination his affect was appropriate and his insight and judgment were fair.  He was cooperative and well groomed.  He was noted to be divorced due to his irritability and deployment and he lived with his foster mother.  He was unemployed and said he did not like to do the things that he used to including going to clubs.  He was assigned as GAF score of 60 and was recommended for enrollment in the "PCT" program.

A VA outpatient record in August 2010 shows that the Veteran was still irritable and oriented times four.  His mood varied and his affect was bland.  He had normal thoughts and he denied suicidal and homicidal ideation.  

An October 2010 VA follow-up outpatient record shows that the Veteran was getting along better with his mother.  He was oriented times four and had an euthymic mood.  He also had a full range affect and normal thoughts.  He denied suicidal or homicidal ideation.  He was still unemployed. 

PTSD recovery group records show that the Veteran participated in the recovery group program beginning in October 2010.  

A VA psychiatric examination was conducted in January 2011 at which time the Veteran said that he slept only three to four hours a night and he felt distant from other people.  He said he had been receiving psychiatric treatment for the past six months and he denied any previous psychiatric treatment.  He said he was married at age 24 for 11 months and he was currently unemployed.  Findings revealed that he was clean and well groomed and polite and cooperative.  He had a normal affect and a mildly anxious mood.  His speech was clear and goal directed and his thought content was rational.  He was not anhydonic and he denied suicidal or homicidal ideation.  He had fair insight and judgement and mild to moderate anxiety and tension.  The examiner reported that the Veteran's psychiatric problems would not preclude him from work and that he was able to interact appropriately with supervisors, coworkers and the public.  He assigned the Veteran a GAF score of 60.

Discussion

The Board finds that the severity of the Veteran's PTSD falls somewhere between a 10 and 30 percent rating under the General Rating Formula for Mental Disorders, but more nearly approximates the criteria for a 30 percent rating.  38 C.F.R. § 4.7. 

Regarding the specific criteria for a 30 percent rating as noted above, the Veteran was noted to have an anxious mood at his initial VA mental intake evaluation in June 2010 and at the January 2011 VA psychiatric examination, and he was also noted to have moderate anxiety at the January 2011 VA examination.  His sleep was described as "poor" at the June 2010 intake evaluation, and the January 2011 VA examiner relayed that he slept only three to four hours a night.  Additional findings consistently reveal that the Veteran is irritable and he was noted to have a bland affect at a VA outpatient clinic in August 2010.  Notwithstanding these symptoms, the Veteran was also noted to be well groomed, polite and cooperative with clear speech and rational thought content.  These latter symptoms suggest that he was generally functioning satisfactorily which is consistent with the January 2011 VA examiner's opinion that the Veteran's psychiatric problems did not preclude him from work and that he was able to interact appropriately with supervisors, coworkers and the public.

As to the remaining criteria listed for a 30 percent rating, to include suspiciousness, panic attacks and mild memory loss, the evidence does not show this.  However, it should be kept in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Instead, his symptoms must be of similar severity, frequency, and duration as the criteria for any given rating.  Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).

Consideration has also been given to the Veteran's GAF scores of 60 in June 2010 and January 2011 which reflect moderate impairment of social, occupational or school functioning.  Examples of moderate impairment include flat affect and circumstantial speech, occasional panic attacks; or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  As noted, the Veteran was found to have a bland affect at an August 2010 outpatient clinic visit and he was also found to be distant from people.  In addition, he was noted to be divorced from his wife after 11 months of marriage and was living with his mother.  He reported in June 2010 that he did not enjoy doing the things that he used to, like going to clubs.

In light of the above considerations, the Board finds that the Veteran's service-connected PTSD picture more closely approximates the criteria for a 30 percent rating than a 10 percent rating.  38 C.F.R. §§  4.7.  This is based primarily on his anxiety symptoms, his sleep disturbance, his irritability, and his distance from other people.  The evidence thus reflects occupational and social impairment with deficiencies in most areas of the Veteran's life.  Id.  

2.  Greater Than 70 Percent Rating From July 2, 2016

Facts 

A QTC examiner in July 2016 noted that the Veteran worked in housekeeping for VA.  He said that the Veteran was very irritable and had created a scene at the examination because he had been kept waiting for three minutes after his scheduled, appointment time.  He relayed the Veteran's report that his PTSD condition had started gradually.  He also noted that the Veteran began taking medication, Celexa, three years ago, but had since run out of it.  The Veteran's symptoms were noted to include anxiety, suspiciousness, chronic sleep impairment, and difficulty in maintaining and establishing effective work and social relationships.  In regard to the latter symptom, the examiner noted that the Veteran had a history of short term relationships.  He also noted that the Veteran had difficulty in adapting to stressful circumstances, had fair memory, denied suicidal or homicidal ideation, had poor insight, impairment judgment, anger issues and trust issues.  He assessed the Veteran as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He further assessed the Veteran's impairment as "severe" and opined that his prognosis was "poor".  

Discussion

There is no question that the Veteran's PTSD symptoms cause social and occupational impairment.  In fact, the July 2016 VA examiner assessed his impairment as severe.  That notwithstanding, the Board finds that the record does not reflect total occupational and social impairment due to symptoms of such a frequency, degree, and severity as described for a 100 percent evaluation for PTSD or equivalent symptoms.  As noted above, the Veteran's symptoms at the July 2016 VA examination included anxiety, suspiciousness, chronic sleep impairment, and difficulty in maintaining and establishing effective work and social relationships.  They were specifically noted to not include gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  Also, he was assigned a GAF score of 60 which is reflective of moderate symptoms.  Moreover, the examiner assessed the Veteran as meeting the criteria for a 70 percent rating, that is, he assessed him as having deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Finally, the Board notes that a notation on the January 2016 VA examination report indicates that the Veteran missed over 40 days of work over the past year due to his PTSD symptoms.  However, the Board finds that the 70 percent rating that he is receiving for that disability contemplates significant loss of working time.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").

In light of the foregoing, the Board finds that the Veteran's overall psychiatric presentation is not of a severity as described for a 100 percent rating nor has he demonstrated the symptoms listed under Code 9411 for a 100 percent rating.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C.  Greater Than 10 Percent Rating for Status Post Left Inguinal Hernia Repair

Pertinent Criteria

The Veteran's postoperative residuals of left inguinal hernia is rated pursuant to 38 C.F.R. § 4.114, Code 7338.  Under Code 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  A Note following Code 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable. This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.

Facts

Service treatment records show that the Veteran presented to a medical clinic in January 2003 with a three month history of worsening left inguinal hernia pain.  The hernia was noted on exam to be easily reducible.  He had no prior history of surgical repair.  In May 2003, he underwent left inguinal hernial repair.  A September 2005 record shows that he was status post inguinal hernia repair with new pain.  

On file is a March 2010 VA examination report that contains the Veteran's history of undergoing surgery in service with mesh implantation for left inguinal hernia.  This report notes that he had improved since the onset of the condition and had a good response to treatment with no side effects.  The examiner went on to note that several times a year the Veteran may have a self-limited twinge in the area of the hernia repair.

There are no subsequent examination reports or treatment records that pertain to the Veteran's status post left inguinal repair nor is the condition included on the lists of the Veteran's active problems.    

Discussion

As shown above, the only reported symptom that the Veteran experiences related to his postoperative right inguinal hernia is a self-limited twinge that may occur several times a year in the area where the hernia was.  This symptom most approximates the criteria for the Veteran's current noncompensable rating.  The criteria for a higher, compensable, rating under Code 7338 have not been met in light of the absence of evidence either from the pertinent examinations report or from the outpatient treatment records of a recurrent hernia that is readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114.  Accordingly, as there is no doubt to be resolved here; the assignment of a compensable rating pursuant to Code 7338 is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating of 30 percent for PTSD, but no higher, for the entire period prior to July 2, 2016, is granted. 

An initial rating in excess of 70 percent for PTSD from July 2, 2016, is denied.

An initial compensable rating for inguinal hernia is denied.

An initial rating greater than 10 percent for lumbar strain is denied.

An initial rating greater than 10 percent for cervical strain is denied.


REMAND

Higher Initial Ratings for Bilateral Pes Planus and for Status Post Right and Left Bunionectomies

In August 2016 the Veteran underwent right ankle surgery for the correction of pes planus with Achilles lengthening, posterior tibial tendon release and flexor hallucis longus transfer.  See July 2017 clinic record from the neuromuscular clinic.  In a February 2017 rating decision, the AOJ awarded him a TTD in light of the August 2016 surgery.  The AOJ thereafter in September 2017 awarded him an extension of the TTD rating to August 1, 2017.  This followed an August 2017 VA foot examination.  The AOJ informed the Veteran in September 2017 that the rating only addressed the issue of an extension of the TTD rating due to convalescence and that he would be contacted separately regarding his appeal of the assigned schedular rating.  It does not appear that the AOJ thereafter reviewed the increased issue rating.  Thus, in light of the relevance of the August 2017 examination report on this issue, the matter must be remanded to the AOJ for its initial review and disposition.  38 C.F.R. § 19.37.  The August 2017 VA foot examination is likewise relevant to the issue of entitlement to higher ratings for status post right and left bunionectomies so these issues must also be remanded to the AOJ for its initial review and disposition.  Id.  

Higher Initial Rating for Iris Coloboma

The Board further finds that a VA medical examination is necessary to ensure that all symptoms associated with the Veteran's service-connected iris coloboma are appropriately identified and evaluated.  This is in light of the fact that the Veteran has not been evaluated for this disability in approximately seven years and the evidence currently of record is insufficient to accurately rate the present severity of this disability.  38 C.F.R. § 3.159 (c)(4) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Service Connection for Nervousness and Hand Tremors

The Veteran reports that his hand tremors began in service and he relates them to nervousness.  He was assessed by a VA general examiner in March 2010 as having mild tremors of hands associated with anxiety.  Records show he continues to experience hand tremors and was assessed in August 2017 as having moderate hand tremors with a question of Parkinson's disease.  He was put on propranolol in 2017, but stopped taking the medication since he did not notice any changes with the medication.  Accordingly, the Veteran should be afforded an examination in order to determine the nature and etiology of his claimed nervousness with hand tremors.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.

Also, any outstanding private or VA treatment records pertaining to the Veteran's bilateral pes planus, status post right and left bunionectomies, iris coloboma and/or nervousness and hand tremors should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A (b),(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant outstanding treatment records, from either private or VA facilities, which pertain to his claims for higher initial rights for bilateral pes planus, status post right and left bunionectomies, and for iris coloboma, as well as for service connection for nervousness and hand tremors.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

2.  Afford the Veteran an appropriate examination for his service connected iris coloboma to ascertain the severity and manifestations of this disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each service-connected disability.  The examiner should report all signs and symptoms necessary for rating this disability.  

3.  Afford the Veteran an appropriate examination in order to ascertain the nature and etiology of his claimed nervousness and hand tremor disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed and all clinical findings should be reported in detail. 

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion with rationale as to the nature and etiology of the claim for anxiety and hand tremors.  This includes a diagnosis, if appropriate, and opinion as to whether the claimed disability is at least as likely as not (a 50 percent or greater probability) etiologically related to military service or to a service connected disability.  

4.  After completion of the above, readjudicate the claims. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


